United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                  _____________

                                  No. 99-3236MN
                                  _____________

In re: Larry Kenneth Alexander,           *
                                          *
                Debtor,                   *
----------------------------              *
                                          *
Larry Kenneth Alexander,                  *
                                          * On Appeal from the United
                Appellant,                * States District Court
                                          * for the District of
        v.                                * Minnesota.
                                          *
                                          * [Not To Be Published]
Chrysler Financial Corporation,           *
                                          *
                Creditor - Appellee,      *
                                          *
Jasmine Z. Keller, Chapter 13 Trustee, *
                                          *
                Trustee - Appellee.       *
                                     ___________

                        Submitted: November 3, 2000
                            Filed: November 17, 2000
                                ___________

Before RICHARD S. ARNOLD, HANSEN, and BYE, Circuit Judges.
                           ___________

PER CURIAM.
       Larry Kenneth Alexander appeals the District Court’s1 affirmance of Bankruptcy
Court2 orders denying a claimed homestead exemption; denying confirmation of his
Chapter 13 plan and converting the proceeding to one under Chapter 7; overruling his
objection to a proof of claim by Chrysler First Financial Services n/k/a Chrysler
Financial Corporation, L.L.C. (Chrysler); and dismissing his adversary proceeding
against Chrysler. While this appeal was pending, Chrysler moved pursuant to Federal
Rule of Appellate Procedure 7 for an order requiring Alexander to post a bond, which
the District Court granted. Also pending are Alexander’s motions to proceed in forma
pauperis (IFP), and to consolidate this appeal with another appeal he has pending
before this Court, Larry Kenneth Alexander v. Mary Jo A. Jensen-Carter, No. 99-4285.

       Alexander has not posted the appellate bond, and argues in his IFP application
that the District Court did not have jurisdiction to impose the bond because he had filed
his appellate brief with this Court.

       This Court has discretion to deal with a violation of the rules of appellate
procedure in any way we see fit, including dismissing the appeal. See Fed. R. App. P.
3(a). Alexander has not cited any authority supporting his position that the District
Court was without jurisdiction to order him to post the bond, and given the complete
lack of merit to his appeal, we grant Chrysler’s motion to dismiss this appeal, and we
deny Alexander’s pending motions as moot. Cf. Sckolnick v. Harlow, 820 F.2d 13, 15
(1st Cir. 1987) (per curiam) (affirming District Court’s imposition of Rule 7 order and
stating that, if appellant fails to comply by certain date, companion merits appeal “shall
be dismissed”).



      1
      The Honorable John R. Tunheim, United States District Judge for the District
of Minnesota.
      2
       The Honorable Dennis D. O’Brien, Chief Judge, United States Bankruptcy
Court for the District of Minnesota.
                                           -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -3-